Citation Nr: 0032599	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a disorder 
manifested by left knee joint pain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1973 to 
March 1983 and September to July 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence that demonstrates 
the appellant has a low back disorder that is due to military 
service.  

2.  There is no competent medical evidence that demonstrates 
the appellant has a left shoulder disorder that is due to 
military service.  

3.  There is no competent medical evidence that demonstrates 
the appellant has a left knee disorder that is due to 
military service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (2000).  

2.  A left shoulder disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  

3.  A disorder manifested by left knee joint pain was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the United States Court of Appeals for 
Federal Circuit (Federal Circuit) held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's military 
service and the disability.  Boyer v. West, 210 F.3rd 1351, 
1353 Fed. Cir. 2000).  

I.  A Low Back Disorder

The appellant asserts that he has low back disability that 
began in service.  At his Regional Office and Travel Board 
hearings, conducted in November 1998 and October 2000, 
respectively, the appellant testified that he had experienced 
low back problems throughout his military career.  He gave a 
history of injuring his lower back in a parachute jump in 
1973 or 1974, at which time he sustained a broken coccyx for 
which he received cortisone shots, and having his back go out 
in 1993 while he was doing calisthenics in the Reserves.  At 
the October 2000 hearing, he describes severe muscle spasms 
in his back, which would go out every four to six months.  

Service medical records include an undated entry, prior to 
May 1975, that indicates the appellant was treated for a 
contusion of the coccyx.  The report of a December 1982 
separation examination noted that evaluation of the spine 
revealed normal findings.  Periodic service examinations for 
the National Guard in September 1983, December 1986, and 
September 1990 reveal that the appellant indicated he had no 
back pain.  An April 1991 redeployment examination noted that 
the appellant reported a history a broken coccyx in 1974.  At 
a March 1995 quadrennial examination, the appellant gave a 
history of recurrent back pain.  

Private medical records show that the appellant was treated 
in November 1992 for severe lumbosacral strain after being 
seen at an emergency room three days before following 
exercising at drill.  He was subsequently seen in May 1993 
for a complaint of lower back pain of five hours duration 
that was without radiation, tingling, numbness, weakness, 
melena, hematemesis, hematochezia, or abdominal pain.  An X-
ray of the lumbar spine was normal, except for some 
opacifications within the colon lumen that were felt to be 
due to the ingestion of Pepto-Bismol by the appellant.  The 
diagnosis was inflammatory arthritis of the spine.  In 
October 1996 the appellant was treated for recurring lower 
back pain that had begun the day before and which would 
become sharp on movement and was helped by Cortisone.  In 
September 1997, he was treated for a pulled back after mowing 
the lawn.  

At a March 1997 VA joints examination, the appellant reported 
a history of low back problems since twisting his back during 
physical training.  He indicated that the back "went out" 
at that time, that he was given conservative treatment, and 
that he had experienced several episodes of his back going 
out since May 1993.  Examination revealed no spasm or 
tenderness, and forward flexion was to 80 degrees, while 
backward extension was to 35 degrees, without pain.  A lumbar 
spine X-ray revealed minimal L5-S1 disc narrowing.  A 
diagnosis of lumbar syndrome, history of injury, probable 
degenerative disk disc was reported.  

In a July 1997 statement, the appellant's spouse indicated 
that the appellant had been treated in May 1993 for a back 
problem and had experienced several episodes since then of 
his back going out.  She also stated that while the appellant 
had received medical treatment for his back symptoms the 
physicians had not admitted fault to any one situation.  

While the evidence shows that the appellant has back problems 
that have been variously diagnosed, the only evidence of any 
treatment in service for a back problem was for the coccyx 
contusion prior to May 1975.  Furthermore, there is no 
competent medical evidence of any link between the 
appellant's current back problems and military service.  
Absent competent medical evidence that demonstrates the 
appellant currently has low back disability that is related 
to his military service, the Board is unable to identify a 
basis to grant service connection for a low back disorder.  

II.  A Left Shoulder Disorder

The appellant claims that he has left shoulder disability 
that began in service.  At his hearings, he reported that he 
first noticed problems with his left shoulder during active 
duty when pressure on the shoulder would cause the left arm 
to go numb, making it hard to use, and a burning sensation 
would develop in the left shoulder blade.  He testified that 
he experienced dull pain in the left shoulder but had 
received no left shoulder treatment in service or thereafter.  
At the November 1998 hearing, he indicated that the left 
shoulder problems resulted from parachute jumps.  

Service medical records show that the appellant reported a 
six month history of a left shoulder problem at the December 
1982 separation examination.  There was no notation in the 
service medical records of any treatment for a left shoulder 
disability.  The September 1983, December 1986, and September 
1990 periodic examinations for the National Guard revealed 
that the appellant indicated he had no shoulder pain.  
However, at the April 1991 redeployment examination, the 
appellant gave a history of a torn nerve in a shoulder.  He 
did not indicate any shoulder problem at the March 1995 
quadrennial examination.  The medical evidence since 1991 
does not show any complaint or finding of a left shoulder 
disability.  

In reviewing the evidence present with regard to the 
appellant's claim for service connection for a left shoulder 
disorder, the Board finds that because the service medical 
records are devoid of any treatment for a left shoulder 
disability, there is no current evidence of a left shoulder 
disability, and there is no competent medical evidence that 
demonstrates the appellant currently has left shoulder 
disability that is related to his military service, there is 
no basis to grant service connection for a left shoulder 
disorder.  

III.  A Left Knee Disorder

The appellant contends that he experiences left knee joint 
pain that had its origin in service.  At the November 1998 
hearing, he attributed the left knee joint pain to trauma 
from parachute jumps.  At the October 2000 hearing, he 
testified that he first noticed the left knee pain in the 
early to mid 1970s, that it was treated once, and that he 
wore a knee brace.  He indicated that a VA physician had told 
him he had an old torn ligament injury in the left knee.  

Service medical records show that the appellant reported a 
five year history of left knee problems at the December 1982 
separation examination.  There was no notation in the service 
medical records of any treatment for a left knee disability.  
The September 1983, December 1986, and September 1990 
periodic examinations for the National Guard revealed that 
the appellant indicated he had no knee problems.  The April 
1991 redeployment examination also did not note a left knee 
problem, and the appellant did not indicate any knee problem 
at the March 1995 quadrennial examination.  

The March 1993 VA joints examination found range of motion in 
the left knee to be from 0 to 140 degrees without ligamentous 
instability but some tenderness in the patellofemoral area.  
There was an obvious area of localized swelling with the 
appellant lying in the prone position and performing knee 
flexion, which was thought to be consistent with a Baker's 
cyst.  The diagnosis was probable Baker's cyst left knee.  A 
subsequent VA ultrasound of the left knee, performed in April 
1997, revealed findings that were considered to most likely 
represent a partial tear, chronic-type injury, at the 
muscular insertion along the posterior aspect of the left 
knee.  It was reported that no Baker's cyst or aneurysm was 
identified.  

As the service medical records do not show treatment for a 
left knee disability, and as there is no competent medical 
evidence that demonstrates the appellant currently has left 
knee disability that is related to his military service, the 
Board is unable to identify a basis to grant service 
connection for a left knee disorder.  


ORDER

Service connection for a low back disorder, a left shoulder 
disorder, and a disorder manifested by left knee joint pain 
is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

